 



Exhibit 10.10
MANAGEMENT PERFORMANCE PLAN
2008 PAYABLE IN 2009

I.   SPONSOR       FBL Financial Group, Inc. is the sponsor of the Management
Performance Plan.   II.   PARTICIPANTS       Participants in the plan include
the senior executive group and executive group of FBL’s Tier I participants.
Tier II participants include FBL’s department heads (salary grade 45). Tier III
participants include FBL’s managers (salary grade 44).   III.   FEATURES

  A.   Each year the FBL Management Development and Compensation Committee
approves five to eight corporate goals. These performance goals would include
significant areas of achievement such as property/casualty accounts,
property/casualty and life insurance new business production, expense management
and earnings, among other performance terms which have been preapproved by the
FBL shareholders.     B.   Each goal will be given equal weight but may be split
between life and property/casualty performance.     C.   Each goal will be
measured separately in the determination of the attainment level. Generally
goals for insurance management will be based on the performance over the entire
marketing area. Some participants whose responsibilities are limited to a single
state or sales region will be measured according to the performance of that
particular territory.     D.   Percentage of incentives to be paid will be
calculated separately for each performance goal and no incentive will be paid on
a goal until at least 75 percent of goal level is attained.     E.   Generally,
the applicable performance incentive percentage for each goal will increase
proportionately for achievement above 75 percent of goal level to a maximum of
150 percent of goal. The Committee retains the discretion in establishing goals
to vary the percentage of achievement required between threshold, target and
cap.

 



--------------------------------------------------------------------------------



 



  F.   For Tier I, Groups 1, 2, 3, 4 and 5, achievement of 75 percent of goal
will result in 50 percent of the performance incentive percentage, and
achievement of 150 percent of goal will result in 200 percent of the performance
incentive percentage. For Tier I, Group 6, and Tiers II and III, achievement of
75 percent of goal will result in 75 percent of the performance incentive
percentage, and achievement of 150 percent of goal will result in 150 percent of
the performance incentive percentage. The Committee retains the discretion in
establishing goals to vary the percentage of achievement required between
threshold, target and cap.     G.   The performance incentive percentage will be
applied to the participant’s eligible earnings paid during the plan year, to
include regular wages, retro pay and vacation cash out. Regular wages includes
base salary as well as payments for vacation, jury duty, holiday, military,
bereavement, adoption, paternity and salary continuance.     H.   The
performance incentive percentage payable varies by tier and in some cases by
employee group within a tier as follows:         Tier I
Group 1 Target — 90 percent of eligible earnings
Chief Executive Officer         Tier I
Group 2 Target — 60 percent of eligible earnings
Chief Financial Officer and Chief Administrative Officer
E.V.P. Farm Bureau Life (to retirement date)
E.V.P. P/C Companies
E.V.P. EquiTrust Life
E.V.P. Farm Bureau Life and FBL General Counsel and Secretary (from promotion
date)         Tier I
Group 3 Target — 50 percent of eligible earnings
Vice President — Investments         Tier I
Group 4 Target— 35 percent of eligible earnings
Morain (to retirement date)         Tier I
Group 5 Target—45 percent of eligible earnings
Balance of FBL management team         Tier I
Group 6 Target — 33 percent of eligible earnings
Executive Group — Grade 50 employees

 



--------------------------------------------------------------------------------



 



      Tier II Target — All participants — 15 percent of eligible earnings
Grade 45         Tier III Target — All participants — 12 percent of eligible
earnings
Grade 44     I.   Payments of the performance incentive will be made annually to
each participant in a single, separate, lump sum payment on or before
February 14 for the prior plan year.     J.   The Committee will review the plan
annually and make appropriate adjustments and changes.     K.   Based on
changing circumstances and resulting inequities during the year, management will
make recommendations to the Committee for appropriate revisions or adjustments
to the goals; revisions or adjustments are expected to be rare. Positive
revisions or adjustments will not apply to any covered person under IRC
Section 162(m).     L.   Payment and retention of payments under the Management
Performance Plan are subject to all the terms and conditions of the Impact of
Restatement of Financial Statements Upon Awards Policy (“Clawback Policy”)
adopted by the Committee, as it may be amended from time to time.

 